Citation Nr: 0505825	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  97-27 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.

3.  Entitlement to a disability evaluation in excess of 30 
percent for hepatitis C.

(The issue of entitlement to reimbursement for unauthorized 
medical expenses incurred between February 14, 2002 and 
December 16, 2002 will be the subject of a separate 
decision.)

ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1983 to May 
1986 and from November 1990 to May 1991.  He served in the 
Southwest Asia theater of operations from January 2 to April 
19, 1991, during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for an 
undiagnosed illness manifested by fatigue and a total 
disability evaluation based on individual unemployability.  
The Board issued a decision in September 1999 that denied 
those claims as well as other issues that had been appealed 
to the Board.  The appellant appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In May 2000, in accordance with a Joint Motion for Remand 
filed by both the Secretary and the veteran's representative 
at the time (a private attorney), the Court vacated the 
September 1999 decision and remanded the case to the Board 
for purpose of obtaining additional evidence.  The matter was 
subsequently remanded by the Board to the RO in September 
2000 to undertake this development.

In October 2001, the Board again considered and denied the 
issue of entitlement to service connection for undiagnosed 
illness manifested by fatigue.  The issue of entitlement to a 
total disability evaluation based on individual 
unemployability was remanded to obtain additional evidence.  
The Board also addressed claims of entitlement to increased 
evaluations for sinusitis with headaches and hypertension.  
The veteran appealed the decision to the Court.  

A single judge Order was issued in May 2004 that vacated the 
October 2001 Board decision in part and remanded the matter.  
With respect to the issue of entitlement to service 
connection for an undiagnosed illness manifested by fatigue, 
the Court held that VA failed to provide the appellant with 
adequate notice of the Veterans Claims Assistance Act of 2000 
(VCAA) and its applicability to his appeal.  The issue was 
remanded to the Board to correct this procedural deficiency.  
The claims of entitlement to increased evaluations for 
sinusitis with headaches and hypertension were deemed to be 
abandoned.

The Board notes that subsequent to the October 2001 Board 
decision the veteran filed another claim for service 
connection for an undiagnosed illness manifested by fatigue.  
The RO appears to have considered the October 2001 decision 
as final determination on the February 1997 rating action and 
treated the new claim as a request to reopen the issue.  
However, as the October 2001 Board decision was vacated by 
Court, the veteran's appeal of the February 1997 rating 
action remains active.  The issue of whether the veteran 
submitted new and material evidence to reopen the claim of 
service connection for an undiagnosed illness manifested by 
fatigue is therefore moot.

A review of the record shows that the veteran expressed 
disagreement with a February 2003 rating action that assigned 
an effective date of March 16, 2001 for the grant of service 
connection for hepatitis C.  By a rating action dated in June 
2004, the RO granted an earlier effective of October 1, 1999.  
A Statement of the Case addressing the issue of entitlement 
to an effective date earlier than October 1, 1999 for the 
grant of service connection for hepatitis C was issued in 
June 2004.  A Substantive Appeal addressing this issue has 
not been received.  As such, the issue of entitlement to an 
effective date earlier than October 1, 1999 for the grant of 
service connection for hepatitis C is not in appellate 
status.

The Board further notes that the veteran appears to have 
raised a claim of entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.30, based on the need 
for convalescence stemming from treatment for service 
connected hepatitis C.  Specifically, in a statement received 
in August 2004, the veteran argued that he was entitled to 
100 percent disability evaluation for the 13 months that he 
was undergoing "rigorous and toxic hepatitis C treatment."  
A review of the record shows that the RO has yet to consider 
the issue of whether the veteran is entitled to a temporary 
total rating under the provisions of 38 C.F.R. § 4.30, based 
on the need for convalescence.  The matter is therefore 
referred to the RO for appropriate consideration.

The issues of entitlement to service connection for an 
undiagnosed illness manifested by fatigue and a total 
disability evaluation based on individual unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

On August 7, 2004, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant indicating that he wished to withdraw his appeal of 
the issue of entitlement to a disability evaluation in excess 
of 30 percent for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue entitlement to a disability evaluation in excess of 30 
percent for hepatitis C have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record shows that the veteran filed a 
Substantive Appeal in June 2003 that addressed the issue of 
entitlement to a disability evaluation in excess of 10 
percent for hepatitis C.  By a rating action dated in June 
2004, the 10 percent disability evaluation assigned for 
hepatitis C was increased to 30 percent.  The veteran 
submitted a statement in October 2004 indicating that he 
agreed with the 30 percent rating assigned to his hepatitis 
C.  A claimant is generally presumed to be seeking the 
maximum evaluation.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 
However, a claimant may limit an appeal to a specific 
evaluation, and where he does so, the Board is without 
authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).  The Board therefore construes the 
veteran's approval (satisfaction) of the assigned rating as a 
withdrawal of his appeal on that issue.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn his appeal on his claim for a disability 
evaluation in excess of 30 percent for hepatitis C and, 
hence, there remain no allegations of error of fact or law 
for appellate consideration as to that issue.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
the appeal is dismissed.

ORDER

The appeal of entitlement to a disability evaluation in 
excess of 30 percent for hepatitis C is dismissed.


REMAND

As set forth in the October 2004 single judge Order, the 
appellant has not been provided adequate notice as to what 
portion of the information and evidence that is needed to 
substantiate his claim of service connection for an 
undiagnosed illness manifested by fatigue is to be provided 
by him and which portion must be provided by VA, as required 
by the VCAA, citing Quartuccio v. Principi, 16 Vet. App. 183 
(2000) and Charles v. Principi, 16 Vet. App. 370 (2002).  
However, it is the RO that must insure compliance with the 
notice provisions in the first instance.  Accordingly, this 
case must be Remanded.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to total 
disability evaluation based on individual unemployability 
requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding 
the remanded issue of entitlement to service connection for 
an undiagnosed illness manifested by fatigue could have a 
significant impact on the outcome of the veteran's total 
disability evaluation based on individual unemployability 
claim.  The Board therefore finds these issues to be 
inextricably intertwined.  Thus, adjudication of the total 
disability evaluation based on individual unemployability 
claim will be held in abeyance pending further development of 
the veteran's service connection claim.

This case is REMANDED to the RO for the following actions:  


1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant of the 
information and evidence necessary to 
establish his claim of entitlement to 
service connection for an undiagnosed 
illness manifested by fatigue.  

(b) Notify the appellant of the 
information and evidence he is 
responsible for providing;  

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as 
many requests as are necessary to obtain 
relevant records from a Federal 
department or agency; and 

(d) Request that the appellant provide 
any evidence in his possession that 
pertains to his claim.  

2.  Thereafter, readjudicate the issues 
of entitlement to service connection for 
an undiagnosed illness manifested by 
fatigue and a total disability evaluation 
based on individual unemployability.  If 
the issues on appeal remain denied, 
provide the appellant and his 
representative with a new supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim, including the applicable legal 
authority (including the VCAA) as well as 
a summary of any evidence received since 
the issuance of Supplemental Statement of 
the Case in January 2001.  Allow an 
appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


